Citation Nr: 1231143	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployablity due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
In May 2010 the Veteran was afforded a videoconference hearing before the Board.  A transcript has been associated with the record.  

This appeal was remanded in February 2011 in order to obtain outstanding VA and private treatment records, and to afford the Veteran a VA psychiatric examination to discuss the Veteran's current symptomatology.  Although VA treatment records through October 2010 were obtained, and the Veteran was afforded a March 2012 VA examination, as will be discussed below, another remand is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

PTSD

The February 2011 remand directives indicated that the Veteran's private mental health treatment records from "Sane Solutions" should be requested on remand.  A notice letter was sent to the Veteran requesting an authorization and release form for such records in February 2011.  The March 2012 VA examiner indicated that the Veteran signed a release of information authorization at the examination, and that the records were then requested by the examiner, who intended to write an addendum when the records were received.  In a letter received in May 2012 the Veteran reported that she had taken documents from Sain Solutions with her to the examination, but that the examiner had not accepted them for review.  

As such, the requested documents from "Sain Solutions" remain outstanding, and it appears that the Veteran completed an authorization to release information according to the examiner; however, a copy of such release is not currently associated with the claims folder.  Given the previous remand directives, the Board will again remand the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected PTSD in order to request and associate with the claims folder the necessary authorization to release and corresponding records from Sain Solutions.

While on remand, and in light of the Veteran's continued treatment for PTSD, any VA treatment records since October 2010 should also be obtained and associated with the claims folder.  

The examiner who completed the March 2012 VA examination should then be requested to provide an addendum opinion regarding her current assessment of the Veteran's PTSD in light of any newly associated records.  If unavailable, any psychiatric examiner may provide the requested opinion.  

TDIU

At her hearing the Veteran indicated that she had been unemployed for approximately 3 to 4 years, and that this was at least partly due to her PTSD.  She reported that she felt uncomfortable, nervous or scared when communicating with the public or when she was not in her normal surroundings.  

As noted in the February 2011 remand, the Veteran indicated that she is unable to work on account of symptoms associated with the service-connected PSTD.  The RO therefore should adjudicate the matter of entitlement to a TDIU in connection with the increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Update the record with any recent and outstanding treatment records, including VA treatment records dated from October 2010 to the present.

2.  With any necessary authorization from the Veteran, request and associate with the record Sain Solutions treatment records as identified by the Veteran. 

3.  Then, the Veteran's claims folder should be made available to the March 2012 psychiatric examiner, including any additional records obtained pursuant to this remand.  If unavailable, a new psychiatric examination should be conducted. 

The examiner is requested to provide an addendum regarding the current severity of the Veteran's PTSD symptoms-including a GAF score-and discuss how the Veteran's PTSD impairs her socially and occupationally.  The examiner should describe the symptoms attributable to the Veteran's PTSD, and any symptoms associated with another disability.  The examiner should comment on the Veteran's treatment for depression and whether this is a manifestation of her PTSD, or whether it is a separate disability that has been aggravated by her service-connected PTSD. 

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence, including consideration of whether a TDIU is warranted.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


